Citation Nr: 1038508	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for residuals of 
dehydration.

3.  Entitlement to an initial compensable rating for surgical 
scarring resulting from umbilical hernia repair.

4.  Entitlement to an initial rating in excess of 10 percent for 
lumbar discogenic disease at the L4-L5 level, manifested by 
chronic low back pain and paralumbar muscle spasm with lumbar 
radiculitis to the right leg.  

5.  Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service in the United States 
Army from January 2003 to December 2004, with service in Iraq 
from May to December 2003.  The record variously reflects a prior 
period of active duty totaling 5 months and 6 days, also reported 
as occurring from February 2002 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which denied entitlement 
to the service connection benefits currently sought on appeal, 
and established the initial disability ratings from which the 
Veteran now seeks an increase.

Relevant to the Veteran's claim of entitlement to a higher 
initial rating for his dysthymic disorder, the Board observes 
that the August 2005 rating decision assigned an initial 10 
percent rating, effective December 30, 2004.  Thereafter, in an 
August 2007 Decision Review Officer decision, an initial 30 
percent rating was assigned, effective December 30, 2004.  As the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, this issue remains on appeal.
	
The issues of service connection for tinnitus, headaches, 
and "joint pains" has been raised by the record, but does 
not appear to have been adjudicated by the Agency of 
Original Jurisdiction (AOJ) to date.  See Veteran's 
statement, January 29, 2008 (without any subsequent 
procedural documentation associated with the claims file).  
The January 2008 statement also contains an application to 
reopen the Veteran's previously denied claim of 
entitlement to service connection for posttraumatic stress 
disorder, which also does not appear to have been 
adjudicated by the AOJ as of yet.  Thus, the Board does 
not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issues presently 
on appeal are ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

In particular, after issuance of the most recent supplemental 
statement of the case in August 2007, the Veteran requested in an 
April 2008 statement that additional medical evidence be obtained 
from the VA Medical Center (VAMC) in San Juan, as he reports 
being hospitalized there for an unspecified reason from April 1 
through April 4, 2008.  There is no indication in the claims file 
that these VA treatment records have been sought or obtained on 
the Veteran's behalf.  VA is required to make as many requests as 
necessary to obtain relevant records when such are held by a 
Federal department or agency, ending efforts to obtain such 
records only when it is determined that they do not exist or 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  In fact, the most recent VA treatment 
records that have been associated with the claims file are dated 
in January 2008 with a psychiatric Compensation and Pension 
examination dated in March 2008.  As such, all relevant VA 
treatment records created since January 2008 should be obtained 
and associated with the claims file, specifically to include any 
and all records of this Veteran's reported hospitalization at 
VAMC San Juan in April 2008.

The Board also finds it appropriate to request additional VA 
examinations with regard to the Veteran's claims of entitlement 
to increased ratings for an abdominal surgical scar, dysthymic 
disorder, and a low back disorder.  In particular, the Board 
finds that the evidence as a whole reflects the contention that 
the Veteran's service-connected disabilities have increased in 
severity since the time of his last VA examination.  See, e.g., 
VA treatment notation, January 2008 (showing complaint of 
inability to wear policeman's protective vest due to a protruding 
internal net from his umbilical hernia repair scar causing pain 
and discomfort) compare with VA examination, December 2006 
(finding umbilical herniography scar to be well-healed and 
essentially asymptomatic).  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of a Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examinations are not necessarily stale in this case, the Veteran 
has essentially indicated that each of his conditions has 
worsened since the date of the latest examination.  As the Board 
is unable to make an accurate assessment of the Veteran's current 
psychiatric, skin, and spinal conditions on the basis of the 
evidence currently of record, the Veteran must be afforded one or 
more contemporaneous examinations as necessary to adequately 
document the severity of these conditions.

Additionally, the Board observes that the issues of entitlement 
to service connection for residuals of dehydration and a left leg 
disorder were denied as there was no evidence showing a currently 
diagnosed disability referable to either claim.  As the Board has 
herein requested additional treatment records, the RO/AMC should 
review such records and, if deemed necessary, conduct any 
additionally-indicated development, to include affording the 
Veteran any contemporary examinations or obtaining any opinions 
deemed necessary for the appropriate adjudication of the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from January 2008 
forward, specifically to include any and 
all records of hospitalization at the VAMC 
San Juan from April 1-4, 2008.  If any 
identified record is unavailable, the 
RO/AMC should so specifically state, and 
the documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain these 
records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

2.  After any outstanding records are 
associated with the claims file, schedule 
the Veteran for a VA psychiatric examination 
to determine the nature and severity of his 
service-connected dysthymic disorder.  To 
the extent that multiple psychiatric 
diagnoses may be rendered, the examiner is 
asked to disassociate symptoms of any 
variously diagnosed psychiatric disorders if 
appropriate.  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted. 

The examiner should describe the nature and 
severity of all manifestations of the 
Veteran's dysthymic disorder.  The examiner 
is also instructed that the Veteran has 
described a number of difficulties in his 
employment due to his service-connected 
psychiatric condition.  As such, the 
examiner is specifically requested to review 
the claims file in regard to these 
complaints and describe the impact that the 
Veteran's service-connected dysthymic 
disorder may have on his employability.

3.  After any outstanding records are 
associated with the claims file, schedule 
the Veteran for a VA scars examination to 
determine the nature and severity of his 
service-connected umbilical hernia repair 
surgical scar.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted.

The examiner should describe the nature and 
severity of all manifestations of the 
Veteran's umbilical hernia repair surgical 
scar.  The examiner is specifically 
requested to review and comment upon the 
notation in the January 2008 VA treatment 
record which states the Veteran has problems 
with wearing his police protective vest 
because of the "repaired umbilical hernia 
whose internal net is protruding outward 
causing him pain and discomfort."  

4.  After any outstanding records are 
associated with the claims file, schedule 
the Veteran for a VA spine examination to 
determine the nature and severity of his 
service-connected lumbar spine disability.  
The Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted.

The examiner should describe the nature and 
severity of all manifestations of the 
Veteran's lumbar spine disability, to 
include whether such results in any 
neurological impairment and, if so, the 
nature and severity of such impairment.

5.  Relevant to the Veteran's claims for 
service connection for residuals of 
dehydration and a left leg disorder, any 
additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations or obtaining any 
opinions deemed necessary for the 
appropriate adjudication of the claims, 
should be conducted.

6.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last supplemental 
statement of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



